DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “activation member” recited in Claim 23 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both “the electrical contact” and “the mechanical contact”, in the provided specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities: 
Regarding Claims 16 and 24-26, reference character “122” is used to designate both the “at least one electrical contact” as well as the “at least one mechanical contact” throughout the provided specification. A single definition must be selected, and maintained throughout the definition, for clarity and consistency.  
Appropriate correction is required.

Claim Objections
Claims 16-17, 20, 28-29, 32 and 34-36 are objected to because of the following informalities: 
Claim 16 line 13, “is maintained” should be amended to “is maintained.” for grammatical correctness and clarity.
Claim 17 line 7, “being ins aid second position” should be amended to “being in said second position” for grammatical correctness and clarity.
Claim 20 line 1, “claimed in claim19” should be amended to “claimed in claim 19”.  
Claim 28 line 4, “is in progress;” should be amended to “is in progress.” for grammatical correctness and clarity.
Claim 29 line 4, “is in progress;” should be amended to “is in progress.” for grammatical correctness and clarity.
Claim 32 lines 3-4, “has ended;” should be amended to “has ended.” for grammatical correctness and clarity.
Claim 34 line 4, “delivery ended;” should be amended to “delivery ended.” for grammatical correctness and clarity.
Claim 35 line 4, “delivery ended;” should be amended to “delivery ended.” for grammatical correctness and clarity.
Claim 36 line 4, “delivery ended;” should be amended to “delivery ended.” for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 24-26, and 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 19 line 3, “said triggering member” is indefinite, as it is unclear if ‘said triggering member’ refers to (1) the same ‘at least one triggering member’ of Claim 16 line 9, or, (2) an additional triggering member. For the purposes of examination, the examiner is interpreting ‘said triggering member’ to be the same ‘at least one triggering member’ of Claim 16 line 9, therefore the limitation should be amended to “said at least one triggering member”.
Claim 20 is rejected by virtue of depending upon a rejected claim.

Regarding Claim 24 lines 1-2, “said electrical switch” is indefinite, as it is unclear whether it refers to (1) the same ‘at least one electrical switch’ of Claim 16 lines 5-6, or, (2) an additional electrical switch. For the purposes of examination, the examiner is interpreting ‘said electrical switch’ to be the same ‘at least one electrical switch’ of Claim 16 lines 5-6, therefore the limitation should be amended to “said at least one electrical switch”.

Regarding Claim 25 lines 1-2, “said electrical switch” is indefinite, as it is unclear whether it refers to (1) the same ‘at least one electrical switch’ of Claim 16 lines 5-6, or, (2) an 

Regarding Claim 26 lines 1-2, “said electrical switch” is indefinite, as it is unclear whether it refers to (1) the same ‘at least one electrical switch’ of Claim 16 lines 5-6, or, (2) an additional electrical switch. For the purposes of examination, the examiner is interpreting ‘said electrical switch’ to be the same ‘at least one electrical switch’ of Claim 16 lines 5-6, therefore the limitation should be amended to “said at least one electrical switch”.

Regarding Claims 28-37 and 40, lines 1-2 (for each claim), the limitation “said information” is indefinite, as no ‘information’ is claimed in Claim 27 upon which these claims depend. Rather, an ‘at least one information indication arrangement’ is recited in Claim 27 line 2. For the purposes of examination, the examiner is interpreting ‘said information’ to mean ‘said at least one information indication arrangement’, therefore the limitations in each of Claims 28-37 and 40 should be amended accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-36, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Agard et al., (US 2014/0200510) in view of Olson et al., (US 20130204229).
Regarding Claim 16, Agard teaches an electric information device (Fig. 1A-1B) configured to communicate information related to a medicament delivery ([0010] wherein information about the medicament delivery is communicated via an electric information device (400)) performed by a medicament delivery device (Fig. 1A, (10)), comprising: 
- at least one information communication unit ([0073] wherein the control and communication unit (400) communicates information to the delivery device components) configured to communicate said information; and 
- at least one power providing arrangement including at least one power source ([0060] wherein the device has a power source), at least one electrical switch (Fig. 3 and [0076], (134) being an electrical contact/switch communicating with the status switch interconnect (132)), and at least one switch lock member ([0084] and Fig. 3, status switch interconnect/switch lock member (132), wherein a locking mechanism (not shown) is part of the device, and wherein flex prongs (140A) exist as a means of preventing premature contact between (132) and (134), operating as a locking mechanism which changes position when contact is made between (132, 134) vs when contact is not made), said at least one switch lock member being configured to: 
- be movable in an axial direction from a first position to a second position (illustrated in Figs 4A-4C and in [0085], wherein axial translation occurs between flex arms of the sleeve hooks (140B) which allows contact between (132) and (134), further allowing axial translation of the plunger seal (60) to drive injection) by an axial movement of at least one triggering 
- cause a change of state of said at least one electrical switch (134) in said second position, thereby providing electrical power ([0073] wherein electrical signals are transferred across (132) to the power and control system (400), relaying information related to the status of operation of the drive mechanism or provide other feedback to the user) to said at least one information communication unit (400) from said at least one power source ([0060]); and 
While Agard teaches the device having a locking mechanism which can be locked ([0058] wherein a lock-out mechanism prevents triggering of the drug pump by the activation mechanism (14), and can have other combinations of preventative sensors such that premature activation of the drug pump doesn’t happen), Agard doesn’t explicitly teach that the device is locked in said second position, such that said change of state is maintained.
In related prior art, Olson teaches a medicament delivery device (Olsen Fig. 3) providing feedback to the user based on the state of the delivery device (Olsen [0084], feedback is provided to indicate the injection is progressing or completed), having a locking mechanism (Olsen [0156]) which locks the locking latches in the final (second) position (while also making an audible click), permanently (or temporarily) locking the device in the dispensed (second) position, such that said change of state is maintained.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the locking mechanism of Agard, (not shown), which is already taught as locking 

 Regarding Claim 17, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said at least one switch lock member (Agard [0084] and Fig. 3, (132)) includes: 
- at least one leg (Agard [0084] wherein a locking mechanism (not shown) is part of the device, and wherein flex prongs/legs (140A) exist as a means of preventing premature contact between (132) and (134), operating as a locking mechanism which changes position when contact is made vs when contact is not made), configured to be supported by at least one rest ledge (Agard Fig. 4A, annotated below, (130*) being a rest ledge for (140A) in the first position) in said first position, to snap into said second position by a resilient action caused by said axial movement (Agard [0076] and seen in Fig. 4B to 4C, wherein axial movement causes snapping into a second position wherein (134) and (132) are in contact), and to be supported and locked by at least one locking ledge (Agard [0076] wherein locking ledge (110A) supports axial movement of the mechanism (140A) and (132, 134) as the devices moves into the second position) in said second position; and 

    PNG
    media_image1.png
    407
    480
    media_image1.png
    Greyscale

-at least one contact element (Agard Fig. 4B-4C, (122) being a compressed spring which applies pressure on (110C) to move the piston forward, as well as applying pressure on (130*), as illustrated in Fig. 4A annotated above, both in a coiled state and when causing the piston (60) to move forward. As (132) is secured to the inside of (130*), pressure is also being applied thereon when in the second position), configured to cause pressure against said at least one electrical switch (Agard (132)) when being ins aid second position.  

Regarding Claim 18, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said at least one switch lock member (Agard Fig. 4A, (132)) is configured to be locked in said second position during (Agard Fig. 4B & 4C, wherein (132) is locked against (134) in the second position (during medicament delivery), and as the modified device would include features taught by Olsen [0156], wherein the device is locked after use to prevent reuse after medicament delivery) and after said medicament delivery.  

Regarding Claim 19, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said axial movement of said at least one switch lock member (Agard Fig. 4A-4C, (132)) from said first position to said second position is a movement relative to said triggering member (Agard [0057] and [0085], wherein the activation mechanism/trigger (14) causes the cascade of movement through (132) and (134), allowing for axial translation through the force of (122) into the piston (60) of the medicament delivery device).  

Regarding Claim 20, Agard in view of Olsen teaches the modified electrical information device as claimed in claim19, wherein said at least one triggering member includes an actuation button (Agard [0057] and [0085], wherein the activation mechanism/trigger (14) is an actuation button) of said medicament delivery device (Agard Fig. 1A, (10)), said actuation button (Agard (14)) being configured to initiate said medicament delivery when being actuated (Agard [0057] wherein actuating the trigger (14) initiates medicament delivery).  

Regarding Claim 21, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said axial movement of said at least one switch lock member (Agard Fig. 4A-4C, (132)) from said first position to said second position is a movement relative to a housing of said medicament delivery device (Agard Figs 1B and 4a-4C, wherein axial movement occurs relative to the housing of (100), and therefore also relative to the housing of the overall medicament delivery device (10)).  

Regarding Claim 22, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 21. 
Agard and Olsen doesn’t explicitly teach wherein said at least one triggering member includes a medicament delivery member guard of said medicament delivery device, said medicament delivery member guard being configured to be distally forced against a dose delivery site.  
In related prior art, Olsen teaches having a (needle) delivery member guard (Olsen Fig. 9, (108)) being configured to be distally forced against a dose delivery site (Olsen Figs 7-9 and [0100], wherein the guard (108) is forced distally over the needle/ against the skin when the injection is completed and prevented from retracting after injection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the triggering member of Agard and Olsen, to further include a medicament delivery member guard being configured to be distally forced against a dose delivery site, as taught by Olsen, for the motivation of preventing reuse and protecting from accidental needle punctures (Olsen [0100]).

Regarding Claim 23, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein triggering of said at least one triggering member (Agard Fig. 1A, (14)) is enabled by an activation member (Agard [0057], wherein the activation member is the triggering member, and enables activation/triggering of medicament delivery) of said medicament delivery device.  

Regarding Claim 24, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said electrical switch comprises: 
- at least one mechanical switch (Agard [0010], wherein mechanical contact surfaces can be used to permit signal being sent to and from the power control system, hence mechanical contacts would work directly with the switch lock member (132) when interacting with (134), during which the configuration shifts from the first state seen in Fig. 4A, to the second state seen in Figs. 4B-4C) configured to be compressed directly by at least one contact element of said switch lock member (Agard Fig. 4A, (132)), whereby said state of change is affected.  

Regarding Claim 25, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said electrical switch comprises: 
- at least one mechanical switch (Agard [0010], wherein mechanical contact surfaces can be used to permit signal being sent to and from the power control system, hence mechanical contacts would work indirectly with the switch lock member (132) when interacting with (134), during which the configuration shifts from the first state seen in Fig. 4A, to the second state seen in Figs. 4B-4C) configured to be compressed indirectly by at least one contact element of said switch lock member (Agard Fig. 4A, (132)), whereby said state of change is affected.  

Regarding Claim 26, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said electrical switch comprises: 


Regarding Claim 27, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, further comprising at least one information indication arrangement (Agard [0060] and [0073], wherein feedback (information indication arrangement) occurs using LED displays like visual indicators, as well as audible and tactile indicators).
  
Regarding Claim 28, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one visual indication which indicates that said medicament delivery is in progress (Agard [0060] and [0073] wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose.);  

Regarding Claim 29, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one audible indication which indicates that said medicament delivery is in progress (Agard [0060] and [0073] wherein audible alarms are provided to represent status 

Regarding Claim 30, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one tactile indication which indicates that said medicament delivery is in progress (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).  

Regarding Claim 31, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one visual indication which indicates that said medicament delivery has ended (Agard [0060] and [0073] wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).  

Regarding Claim 32, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one audible indication which indicates that said medicament delivery has ended (Agard [0060] and [0073] wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose.);

Regarding Claim 33, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one tactile indication which indicates that said medicament delivery has ended (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).  

Regarding Claim 34, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one visual indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0060] and [0073] wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing.);  

Regarding Claim 35, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one audible indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0060] and [0073] wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing.)

Regarding Claim 36, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said information comprises: 
- at least one tactile indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing.)

Regarding Claim 38, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement includes one or more in the group of: 
- at least one light source configured to emit light as a visual indication (Agard [0060] and [0073] wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose); 
- at least one loudspeaker configured to emit an audible indication (Agard [0060] and [0073] wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore would have a speaker); and 
- at least one tactile indication generating member (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug 

Regarding Claim 41, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said electrical information device is included within a housing of said medicament delivery device (Agard Fig. 1A and 1B, wherein the housing (12) contains the electrical information device (400)).

Claims 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Agard et al., (US 2014/0200510) in view of Olson et al., (US 20130204229), as applied to Claim 16 above, and further in view of Bernstein et al., (US 2011/0105952).
Regarding Claim 37, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, but doesn’t explicitly teach wherein said information comprises: - an audible instruction which explains how said medicament delivery device should be handled. 
In related electrical information device prior art, Bernstein teaches a fluid delivery and withdrawal device with an electrical information device (Bernstein Fig. 1A, (90)) wherein said information comprises: - an audible instruction which explains how said medicament delivery device should be handled (Bernstein [0291] and [0293], wherein audible (telephonic) instructions for delivery and/or administration of contained compositions in the device). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the electrical information device’s audible feedback of Agard and Olsen, to include audible instruction which explains how said medicament delivery device should be 

Regarding Claim 39, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, but doesn’t explicitly teach the device further including at least one transmission unit configured to provide a wireless transmission of said information to at least one external receiving device. 
In related prior art, Bernstein teaches a fluid delivery and withdrawal device with an electrical information device (Bernstein Fig. 1A, (90)) wherein a transmission unit (Bernstein [202], wherein the indicator may transmit sensor or time information) is included to provide wireless transmission of said information to at least one external receiving device (Bernstein [202], wherein wireless signal is among the transmission types for sending information to an external receiving device such as suitable electronic media (microchip, flash drive, and similar transmission receiving devices)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the electrical information device of Agard and Olsen, to include a transmission unit for sending wireless transmission to at least one external receiving device, as taught by Bernstein, for the motivation of communicating information about the device or the patient’s physiological condition to an external device in a clinical setting (Bernstein [0215]).

Claim 40, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 28, but doesn’t explicitly teach wherein said information is based on preconfigured data and/or measured data related to said medicament delivery, said data including one or more in the group of: - an identification number for said medicament delivery device; - an identification number for a medicament being delivered by said medicament delivery device; - an identification number for a patient using the medicament delivery device; - an elapsed time since a delivery of a medicament occurred; - at least one indication of that said medicament delivery is in progress; - at least one indication of that said medicament delivery has ended; and - at least one indication of that a predetermined time period has lapsed after said medicament delivery ended.  
In related prior art, Bernstein teaches a fluid delivery and withdrawal device with an electrical information device (Bernstein Fig. 1A, (90)), wherein said information is based on preconfigured data and/or measured data related to said medicament delivery (Bernstein [0239], wherein data is collected/stored in a memory component in the medicament delivery device), said data including one or more in the group of:
- an identification number for said medicament delivery device (Bernstein [0221], wherein unique identification numbers are given to each medicament delivery device); 
- an identification number for a medicament being delivered by said medicament delivery device (Bernstein [0215], wherein information about the analyte (medicament) is included in a series of numbers, letters, bar code or message which a barcode reader may interpret, or a patient may interpret, for identification); 

- an elapsed time since a delivery of a medicament occurred (Bernstein [0199], wherein time and date information is recorded based on duration of time before, during and after medicament delivery); 
- at least one indication of that said medicament delivery is in progress (Bernstein [0199], wherein time and date information is recorded based on duration of time before, during and after medicament delivery); 
- at least one indication of that said medicament delivery has ended (Agard [0060] and [0073], wherein feedback (information indication arrangement) occurs using LED displays like visual indicators, as well as audible and tactile indicators, thus providing/indicating that medicament delivery has ended); and 
- at least one indication of that a predetermined time period has lapsed (Bernstein [0199], wherein time and date information is recorded based on duration of time before, during and after medicament delivery) after said medicament delivery ended.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of the device of Agard and Olsen, to be based on preconfigured data and/or measured data related to medicament delivery, as taught by Bernstein, for the motivation of communicating information about the device or the patient’s physiological condition to an external device in a clinical setting (Bernstein [0215]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783